DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The examiner acknowledges receipt of remarks/amendments dated June 2, 2022 in which, the applicants amended claims 21-26, 29-34, 36 and 38-39.

Terminal Disclaimer
The terminal disclaimer filed on June 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,255,474 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 21-40, the prior art US PgPub. No. 2001/0031075 by Fuji et al. (hereinafter ‘Fuji’) teaches a method, comprising: displaying a biometric enrollment user interface for enrolling a respective type of biometric feature, wherein the biometric enrollment user interface includes a representation of a biometric feature of the respective type of biometric feature and a plurality of lines that indicate enrollment progress; (See Fuji paragraphs [0072] and [0162], Fuji teaches obtaining fingerprint data.)
while displaying the biometric enrollment user interface that includes the representation of the biometric feature: detecting biometric information of a first portion of a biometric feature of a user that corresponds to the respective type of biometric feature; and in response to detecting the biometric information of the first portion of the biometric feature of the user, changing a first appearance of a first subset of the plurality of lines; (See Fuji paragraph [0164]-[0165], Fuji teaches producing a synthetic fingerprint data after extracting common minutiae data from the fingerprint.)
However, Fuji does not teach or suggest “detecting biometric information of a second portion of the biometric feature of the user that corresponds to the respective type of biometric feature; and in response to detecting the biometric information of the second portion of the biometric feature of the user, changing a second appearance of a second subset of the plurality of lines that is different from the first subset of the plurality of lines.” Therefore,  claims 21-40 are indicated allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/UTPAL D SHAH/Primary Examiner, Art Unit 2665